Citation Nr: 0301656	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis 
of the feet (right foot skin disability), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which increased the evaluation of the 
veteran's service-connected right foot skin disability to 10 
percent, effective March 18, 1998.  The veteran perfected a 
timely appeal of this determination to the Board.

In October 2002, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Board Member in Washington, DC.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking a higher 
rating for his skin disability of the feet, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claims.

3.  The veteran's service-connected skin disability of the 
feet is manifested by constant itching; recurrent maceration 
of the interdigital spaces of the toes; ulceration; vesicle 
formation; crusting; swelling and foot pain.  However, 
neither extensive exfoliation nor systemic or nervous 
manifestations are shown, and the disability is not 
exceptionally repugnant.

4.  The veteran's service-connected right foot skin 
disability does not extend over an area of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas; and has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for skin disability 
of the feet have been met. 38 U.S.C.A. §§ 1155, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.68, 4.118, Diagnostic Codes 7806, 7813 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for his service-
connected skin disability of the feet, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of his skin 
disability of the feet in April 1998, December 1999 and April 
2001.  In addition, the RO has obtained copies of the records 
of his VA outpatient treatment, dated from February 1998 to 
April 2001.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In the May 2001 statement of the case, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This communication gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
any additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

In a November 1958 rating decision, the RO established 
service connection for dermatitis of the feet and assigned a 
10 percent rating for this condition under Diagnostic Code 
7813, effective May 10, 1958.  In August 1965, the RO reduced 
the evaluation of the veteran's service-connected skin 
disability of the feet to zero percent, under that code, 
effective November 1, 1965, and recharacterized the 
disability as eczematoid dermatitis.  That evaluation and 
definition of the disability remained in effect when the 
veteran filed this claim for an increased rating in March 
1998.

In support of this claim, the veteran essentially argues that 
his skin condition is manifested by itching, swelling and 
ulcerations, and that it is industrially and socially 
disabling.  Further, he points out that he was awarded a 10 
percent rating in 1958 and maintains that his skin disability 
of the right foot is much more disabling now than it was 
then, and that an evaluation of at least 30 percent is 
warranted.

In April 1998, the veteran was afforded a formal VA 
dermatological examination.  At the outset of the report, the 
examiner noted that the veteran's history of having had 
recurrent fungus infections on his right foot since service.  
The veteran complained that his right foot was very itchy, 
and the examiner indicated that he had recurrent vesicles, 
open sores and swelling.  The veteran also reported that the 
condition was worse during warm weather.  The examination 
revealed that the veteran had maceration of the interdigital 
space of the toes, with multiple vesicles on the soles and 
dorsum of the foot, heel, posterior leg, with secondary 
swelling of the foot.  The diagnosis was recurrent tinea 
pedis with maceration, vesicle formation, erosions, and 
secondary swelling.

VA outpatient treatment records, dated from February 1998 to 
December 1999, show that the veteran was regularly seen for 
treatment of his service-connected right foot skin 
disability.  An April 1998 entry reflects that he had 
macerated cracks between his toes, with three to four crusty 
lesions on his right foot and leg.  Further, outpatient 
records dated later that month indicate that his tinea pedis 
was productive of vesicles and bullae of the toes, toe nails, 
right foot and heel, with painful ulcerations.  In May 1998, 
the veteran was again seen for treatment of multiple right 
foot ulcers, and in an entry dated later that month, an 
examiner noted that he had crusting at the site of the healed 
ulcers; the examiner also reported that there was no evidence 
of systemic involvement.  Further, a June 1998 record states 
that the veteran's ulcers continued to heal and that the 
veteran had leukocytoclastic vasculitis (LCV); the examiner 
indicated that the LCV was of uncertain etiology and was much 
improved.  Thereafter, however, the veteran complained of 
having itching at the sites of the healed ulcers, and he was 
diagnosed as having ulcerations, erosive tinea pedis, and 
early LCV.

In December 1999, the veteran was afforded a second formal VA 
skin examination.  The examiner noted the veteran's history 
of having a skin disability of the right foot since service.  
The veteran complained that he developed pruritus and 
blisters and that he treated the condition, which was chronic 
and recurrent, with topical preparations, which ameliorated 
but did not resolve the symptoms.  The diagnosis was tinea 
pedis.

VA outpatient treatment records, dated from December 1999 to 
April 2001, show that the veteran complained that his skin 
disability of the feet was productive of itching and that he 
was diagnosed as having tinea pedis of the right foot and 
erosive tinea pedis, which were manifested by ulcerations and 
interdigital maceration, and a pungent odor.  In addition, 
the entries reflect that he was advised to soak his feet and 
apply topical creams to treat the condition.

In April 2001, the veteran was afforded a VA general medical 
examination.  The veteran complained of having a fungus on 
his right foot as well as right foot pain, and the examiner 
noted he treated the condition with a topical fungicide.  The 
examination revealed that the veteran had a rash on the on 
his right foot, which was most severe on his right fourth and 
fifth web space, that the examiner described as "quite 
tender and raw looking."  The diagnosis was dermatophytosis 
of the right foot.

Finally, in October 2002, the veteran testified at a hearing 
held before the undersigned Board member.  At the hearing, 
the undersigned Board member noted VA had amended the rating 
schedule for evaluating skin disabilities and provided the 
veteran and his representative copies of the revised 
criteria.  In addition, the undersigned Board member agreed 
to hold the record open for 60 days to provide the veteran 
and his representative the opportunity to offer evidence or 
argument relating to the revised criteria.  

During the hearing, the veteran reported that the skin 
condition affected his right foot and ankle and was 
productive of constant itching.  He stated that his toes 
sometimes become inflamed and that he has swelling of the 
right foot.  Further, the veteran reported that the condition 
was worse during the warmer months, and was manifested by 
fungus, maceration and sores between his toes, as well as 
ulcers; he also complained of having blisters on the bottom 
of his foot and heel.  The veteran added that, at times, the 
disability was so severe that he was unable to wear socks and 
shoes.  He also indicated that he took Ibuprofen to 
ameliorate the pain stemming from the disability, and that he 
used a prescription cortisone steroidal cream, as well as 
powder, on a daily basis to treat the skin disorder.  
Further, he reported that he had a special shoe built that he 
used during flare-ups of the condition; he stated that the 
flare-ups could persist for as long as three to six months.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where, as here, 
the veteran's disability is below the knee, the amputation 
rule set forth in 38 C.F.R. § 4.68 provides that the 
evaluation may not exceed 40 percent.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The veteran's eczematoid dermatitis of the feet is rated as 
10 percent disabling under Diagnostic Code 7813.  A note in 
the Rating Schedule under the former criteria provided that 
disabilities evaluated under codes 7807 through 7819 were to 
be rated by analogy to eczema under Diagnostic Code 7806.  38 
C.F.R. § 4.118.  Pursuant to the former criteria, under that 
diagnostic code, a 10 percent evaluation was warranted where 
the skin disability was productive of exfoliation exudation 
or itching involving an exposed surface or extensive area.  A 
30 percent rating required that the disability be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, a note states that 
dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under Diagnostic Code 7806.  The revised criteria 
provide that if the dermatitis or eczema covers an area of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  A 30 percent rating provides requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.

As discussed above, during the October 2002 Board hearing, 
the undersigned Board member provided a copy of the revised 
criteria to the veteran and his representative and agreed to 
hold the record open to provide them the opportunity to 
submit pertinent evidence and/or argument.  There is thus no 
prejudice to the veteran in the Board's consideration of this 
claim under both the former and the revised criteria.

In its role as fact finder, see Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the Board finds that the veteran's reports regarding 
the severity of his skin disability and its manifestations, 
in his statements and testimony, to be very credible.  
Further, following a review of both the medical evidence of 
record and the veteran's assertions, and resolving all 
reasonable doubt in his favor, the Board finds that his 
service-connected skin disability of the feet warrants a 30 
percent evaluation under the former criteria.  In reaching 
this conclusion, the Board points out that, although the 
evidence does not clearly indicate whether his LCV is related 
to his service-connected skin disability of the feet, in 
light of the April 1998 VA examiner's assessment that he had 
secondary swelling, the outpatient examiner's comments that 
the disability was of unknown etiology, the December 1999 VA 
examiner's sole diagnosis of tinea pedis and the April 2001 
VA examiner's sole diagnosis of dermatophytosis of the right 
foot, in adjudicating this claim, the Board has considered 
all his right foot symptoms.

The medical evidence shows that the veteran's skin disability 
of the feet is productive of constant itching, ulcerations, 
swelling and maceration.  As such, the disability more nearly 
approximates the former criteria for a 30 percent rating.

The Board concludes, however, that an evaluation in excess of 
30 percent, under the former regulations or the revised 
criteria, is not warranted.  The evidence does not show that 
the condition, although productive of ulcerations and 
crusting, is manifested by extensive exfoliation, and several 
outpatient examiners have indicated that it was not 
productive of systemic or nervous manifestations.  Moreover, 
the evidence does not show, nor does the veteran contend, 
that the disability is exceptionally repugnant.  As such, an 
evaluation in excess of 30 percent under the former criteria 
is not warranted.

The Board further finds that an evaluation in excess of 30 
percent is also not warranted under the new regulations.  In 
reaching this determination, the Board notes that the veteran 
argues that such a rating is warranted because he uses 
systemic therapy such as corticosteroids to treat the 
condition for a total of six weeks or more during the prior 
twelve-month period.  The Board disagrees, and points out 
that the veteran himself has acknowledged that he uses 
corticosteroids to treat the condition topically.  In this 
regard, the Board notes that the December 1999 and April 2001 
VA examination reports reflect that the veteran treated the 
condition with topical rather than systemic therapies, and 
indeed, the veteran acknowledged that during the October 2002 
Board hearing.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the veteran's skin 
disability of the feet has necessitated frequent, or indeed 
any, periods of hospitalization, or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for eczematoid 
dermatitis of the feet is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

